DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment and Arguments
The amendment to the claims filed on 19 February 2021 does not comply with the requirements of 37 CFR 1.121(c) because the amendment to claim 21 does not contain markings to indicate the changes.  
Since the reply filed on 19 February 2021 appears to be bona fide, in the insteres of compact prosecution and as a sourtesy to Applicant, the amendment has been entered and fully considered.
Applicant’s amendment does not distinguish from US 2010/0089579A1 (Reyes) in view of US2016/0108253A1 (Song).
Applicant’s arguments have been fully considered but they are not persuasive. 
Applicant argues that Reyes in view of Song is directed to silica scale inhibition  and fails to teach stabilizing a clay and covalent bonding to the clay.  The Office realizes that all of the claimed effects or physical properties are not positively stated by Reyes and Song.  However, Reyes in view of Song teaches the same process of placing  the same composition of a silane functionalized polyethyleneimine in the claimed amounts made by a substantially similar process.  The original specification does not identify a feature or a special process step  that results in the claimed effect or physical property outside of the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). See MPEP § 2112.02.   If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As such the rejection over Reyes in view of Song stands and is reiterated below.

Claim Rejections - 35 USC § 103
Claims 1, 6, 10, 17, 19-22, 43-44 and 91 stand rejected under 35 U.S.C. 103 as being unpatentable over Reyes in view of Song.
Regarding claims 1, 6, 19-22,  43-44 and 91, Reyes teaches a method comprises providing a fluid comprising a carrier fluid and a silica scale control additive, introducing the fluid into a subterranean formation, and allowing the silica scale control additive to suppress silica scale build-up proximate to a particulate pack and/or surfaces due to silica dissolution from either the particulate or the formation (([0003], [0010] and [0030]), wherein the carrier fluid includes an aqueous  fracturing fluid ([0037]-[0040] and claim 10), the particulate includes alumina, bauxite and kaolin ([0033] and [0034]), which meets the limitation of a clay,   and the scale control additive includes polyethyleneimine ([0036]).

Song teaches a silica scale control composition comprises silane-functionalized polyethyleneimine([0021], [0023], [0033], [0059], [0062] and [0064]-[0065]), which meets the claimed PEI clay stabilizer structure as shown in claim 72, wherein the silane-functionalized polyethyleneimine can  prevent silicate containing scale such as those resulting from dissolution of silica content of bauxite, especially silica  present in the form of aluminosilicate clays ([0007], [0041] and [0059]).
Song further teaches that the silane-functionalized polyethyleneimine can be prepared by mixing polyethyleneimine homogeneously with 3-(glycidyloxypropyl)trimethoxysilane  and allow reaction overnight ([0062] and [0063]), which meets the claimed preparing method.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the silane-functionalized polyethyleneimine  of Song and its preparation method in the method of Reyes.  The rationale to do so would have been the motivation provided by the teachings of Song that to do so would  the motivation provided by the teachings of Song that to do so would predictably provide inhibition of  silica scale due to dissolution of silica from  bauxite and/or aluminate silicate material ( [0007], [0051] and [0059]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a silica scale control agent.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding the limitation of stabilizing a clay in the subterranean formation via-covalent silyl bond formation and electrostatic interaction between the clay and the silane functionalized polyethyleneimine, since  Reyes in view of Song teaches the same process of placing into a subterranean old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). See MPEP § 2112.02.   
Regarding claims 10 and 17, Reyes teaches the scale control agent is present in an amount of 1 to 1000 ppm by weight of the carrier fluid ([0037]), i.e., 0.0001 to 0.1 wt.%,  which meets the claimed stabilizer amount of 0.0001 wt.% to 99.999 wt.%,  thus the carrier fluid is about 99.9 to 99.9999 wt.%, which overlaps with the claimed  amount of the carrier fluid of 0.001 wt.% to 99.999 wt.%.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the scale inhibitor  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768